PER CURIAM.
Rule 3.5, subd. c, Florida Appellate Rules (31 F.S.A.) be and the same is hereby amended by striking all of subparagraph c of said rule and inserting in lieu thereof a new subparagraph c to read as follows, viz.:
“c. Essentials. The assignments or cross assignments of error shall designate identified judicial acts which should be stated as they occurred; grounds for error need not be stated in the assignment.”
This amendment shall become effective July 1, 1962.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.